


110 HR 4265 IH: Phylicia’s

U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4265
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2007
			Mr. Rothman (for
			 himself, Mr. Payne, and
			 Mr. Sires) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To help keep students safe on school-run, overnight,
		  off-premises field trips.
	
	
		1.Short titleThis Act may be cited as the
			 Phylicia’s
			 Law.
		2.FindingsCongress finds the following:
			(1)Students achieve their full academic
			 potential when they have the ability to learn in a safe and secure environment.
			(2)Off-campus school
			 trips comprise an integral part of the educational experience for our Nation’s
			 students. Each year millions of students enjoy these trips, which provide them
			 with invaluable learning opportunities outside the classroom.
			(3)There exists no
			 Federal law requiring public schools to develop safety plans for off-premises,
			 overnight, school-sponsored trips.
			3.Student safety on
			 field tripsSection 4114(d)(7)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7114(d)(7) is
			 amended—
			(1)in
			 subparagraph (D), by striking and at the end;
			(2)in subparagraph
			 (E), by adding and at the end; and
			(3)by adding at the
			 end the following:
				
					(F)an assurance that—
						(i)before every off-premises, overnight field
				trip, a written safety plan is developed by the school sponsoring the trip and
				provided to the parents of the children concerned; and
						(ii)each such safety
				plan shall include, at a minimum—
							(I)policies on
				curfews, room checks, and chaperone qualifications; and
							(II)emergency procedures to be followed in the
				case of serious injury or
				death;
							.
			
